DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claim 1 recites “wherein  a content of the inorganic fine particles is, relative to 1 part by mass of inorganic fluorescent nanoparticles, 10 parts by mass or more”.  However, the original disclosure does not support an open upper limit as set forth in the newly amended claim. The disclosure supports the closed range of 10 parts by mass to 10,000 parts by mass in para [0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “including”.  Per MPEP 2111.03 ‘The transitional term “including”, which is synonymous with “comprising,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-8 are rejected under 35 U.S.C. 103as being unpatentable over US 2014/0003074 A1 to Kishimoto in view of US 2008/0230750 A1 to Gillies et al. (hereinafter Gillies).
Regarding claim 1, Kishimoto discloses an inorganic fluorescent nanoparticle composite (Fig. 4b) made up by including:
an inorganic fluorescent nanoparticle (16, para [0132]); and
an inorganic fine particle (15a) deposited on a surface of the inorganic fluorescent nanoparticle (para [0132] and [0158]).
Kishimoto is silent regarding the concentration of fine inorganic particles on the surface of the fluorescent nanoparticle, particularly wherein a content of the inorganic fine particles, relative to 1 part by mass of inorganic fluorescent nanoparticles, is 10 parts by mass or more.  
However, Gillies does teach an inorganic fluorescent nanoparticle composite comprising fine particles (35) selected from a group that includes inorganic oxides (para [0027]) in contact with the surface of an inorganic fluorescent nanoparticle (25) (Fig. 1 and para [0031]).  A content of the fine particles is 1.7 g silica/50 mg quantum dots (para [0046]), which provides a content of 34 parts by mass of inorganic fine particles relative to 1 part by mass of inorganic fluorescent particles.  34 parts by mass falls completely within the instantly claimed range of 10 parts by mass or more.  
It would be obvious to one of ordinary skill in the art to optimize the concentration of fine particles on the surface of the fluorescent particle to control the thermal conductivity of the nanoparticle composite (Kishimoto, para [0258]) without compromising optical properties (Kishimoto, para [0256]).

Regarding claim 2, Kishimoto in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Kishimoto further discloses wherein the inorganic fine particles (15a) have a larger average particle diameter (particle size) than the inorganic fluorescent nanoparticles (16) (para [0280]).

Regarding claim 3, Kishimoto in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Kishimoto further discloses  wherein the inorganic fine particles have an average particle diameter of 3 to 4 nm (para [0139]), which falls completely within the instantly claimed range of 1 to 1000 nm.

Regarding claim 4, Kishimoto in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Kishimoto further discloses  wherein the inorganic fine particle is made of alumina, or zirconia (para [0158]).

Regarding claim 5, Kishimoto in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Kishimoto further discloses wherein the inorganic fluorescent nanoparticles (16) have an average particle diameter of 3 to 4 nm (para [0139]), which falls within the instantly claimed range of 1 to 100 nm.

Regarding claim 6, Kishimoto in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Kishimoto further discloses wherein the inorganic fluorescent nanoparticle is a quantum dot phosphor made of at least one member selected from the group consisting of CdSe, CdTe, ZnSe, ZnTe, InP, and GaAs (para [0383]).

Regarding claim 7, Kishimoto in view of Gillies discloses a wavelength conversion member (Kishimoto, para [0050]) formed so that the inorganic fluorescent nanoparticle composite according to claim 1 is dispersed in a glass matrix (sealant, Kishimoto para [0069]).

Regarding claim 8, Kishimoto in view of Gillies discloses the wavelength conversion member according to claim 7.  Kishimoto further discloses the wavelength conversion member being formed of a sintered body of the inorganic fluorescent nanoparticle composite and a glass powder (para [0208]).

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over by JP2015-086284 A to Ryowa et al. (hereinafter Ryowa), provided by applicant in the IDS filed 4/17/19, using a machine translation in view of Gillies.
Regarding claim 1, Ryowa discloses an inorganic fluorescent nanoparticle composite made up by including:
an inorganic fluorescent nanoparticle (20); and
an inorganic fine particle (10) deposited on a surface of the inorganic fluorescent nanoparticle (Fig. 1a and para [0036]).
Ryowa is silent regarding the concentration of fine inorganic particles on the surface of the fluorescent nanoparticle, particularly wherein a content of the inorganic fine particles, relative to 1 part by mass of inorganic fluorescent nanoparticles, is 10 parts by mass or more.  
However, Gillies does teach an inorganic fluorescent nanoparticle composite comprising fine particles (35) selected from a group that includes inorganic particles (para [0027]) in contact with the surface of an inorganic fluorescent nanoparticle (25) (Fig. 1 and para [0031]).  A content of the fine particles is 1.7 g fine particles/50 mg quantum dots (para [0046]), which provides a content of 34 parts by mass of inorganic fine particles relative to 1 part by mass of inorganic fluorescent particles.  34 parts by mass falls completely within the instantly claimed range of 10 parts by mass or more.  
It would be obvious to one of ordinary skill in the art to optimize the concentration of fine particles on the surface of the fluorescent particle to improve light emission efficiency (Ryowa, para [0026] and [0028]).

Regarding claim 2, Ryowa in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Ryowa further discloses wherein the inorganic fine particles (10) have a larger average particle diameter (10 to 100 nm, para [0011]) than the inorganic fluorescent nanoparticles (20) (1 to 10 nm, para [0011]).

Regarding claim 3, Ryowa in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Ryowa further discloses wherein the inorganic fine particles (10) have an average particle diameter of 10 to 100 nm (para [0011]), which falls completely within the instantly claimed range of 1 to 1000 nm.

Regarding claim 5, Ryowa in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Ryowa further discloses wherein the inorganic fluorescent nanoparticles (20) have an average particle diameter of 1 to 10 nm (para [0011]), which falls within the instantly claimed range of 1 to 100 nm.

Regarding claim 6, Ryowa in view of Gillies discloses the inorganic fluorescent nanoparticle composite according to claim 1.  Ryowa further discloses wherein the inorganic fluorescent nanoparticle is a quantum dot phosphor made of at least one member selected from the group consisting of Group III nitrides such as GaN, AIN, and preferably InN (para [0034]).

Regarding claim 7, Ryowa in view of Gillies discloses a wavelength conversion member (Ryowa, para [0043]) formed so that the inorganic fluorescent nanoparticle composite according to claim 1 is dispersed in a glass matrix (glass sealing member, Ryowa para [0043]-[0044]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryowa in view of Gillies and further in view of JP2012-087162 A to Mayahara et al. (hereinafter Mayahara). provided by applicant in the IDS filed 4/17/19, using a machine translation.
Regarding claim 8, Ryowa  in view of Gillies discloses the wavelength conversion member according to claim 7, but fails to expressly disclose the wavelength conversion member being formed of a sintered body of the inorganic fluorescent nanoparticle composite and a glass powder.
However, Mayahara does teach a wavelength conversion member comprising inorganic fluorescent nanoparticles (nanocrystal phosphor particles, para [0013])) dispersed in a glass matrix (para [0011]) formed of a sintered body of the inorganic fluorescent nanoparticle and a glass powder (para [0010]).
It would be obvious to one of ordinary skill in the art to sinter glass powder and the fluorescent particles as set forth in Mayahara to efficiently fix/bind the fluorescent nanoparticle composite of Ryowa in the glass matrix (glass sealing layer, Ryowa, para [0043] and [0056]) thereby providing a wavelength conversion member with excellent optical properties (Ryowa, para [002]) and excellent heat and weather resistance (Mayahara, para [0008]). 

Regarding claim 9, Ryowa in view of Gillies discloses the wavelength conversion member according to claim 7 but fails to expressly disclose wherein the glass matrix is made of a Sn-P-based glass or a Sn-P-F-based glass.
However, Mayahara does teach wherein the glass matrix is a Sn-P based glass (para [0022]).
It would be obvious to one of ordinary skill in the art to employ the Sn-P based glass of Mayahara as the matrix glass of Ryowa to facilitate low temperature firing (Mayahara, para [0022]) thereby preventing damage to the fluorescent nanoparticle composite and improving the luminous efficiency of the conversion member (Mayahara, para [0021]).

Regarding claim 10, Ryowa in view of Gillies and further in view of Mayahara discloses the wavelength conversion member according to claim 8.  Mayahara further discloses wherein the glass powder has an average particle diameter of 0.1 to 100 µm (para [0016]).

Response to Arguments
Applicant’s arguments filed 4/19/22, regarding the Kishimoto rejection(s) of claim(s) 1, 3, 4 and 6-8 under U.S.C 102 have been fully considered and are persuasive.  The newly amended claims require  a content of the inorganic fine particles, relative to 1 part by mass of inorganic fluorescent nanoparticles, of 10 parts by mass or more.  The reference is silent regarding the concentration of inorganic fine particles on the surface of the fluorescent particles. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under obviousness in view of Gillies.   
  
Applicant’s arguments, see pages 5-6, filed 4/19/22, regarding the Ryowa (cited as Tatsuya in the prior Office Action) rejection(s) of claim(s) 1-3 and 5-7 under U.S.C. 102 have been fully considered.  The newly amended claims require  a content of the inorganic fine particles, relative to 1 part by mass of inorganic fluorescent nanoparticles, of 10 parts by mass or more.  The reference is silent regarding the concentration of inorganic fine particles on the surface of the fluorescent particles. Therefore, the rejection has been withdrawn.  The rejection of claims 8-10 as obvious over Ryowa (cited as Tatsuya) in view of Mayahara) has also been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under obviousness in view of Gillies.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734